Citation Nr: 1526900	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-33 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is associated with the claims file.

The Board observes that the Veteran's claims of entitlement to service connection for right and left knee disabilities were initially denied by the RO in Augusta, Maine, in an April 2012 rating decision.  However, because the Veteran submitted a statement in November 2012 and new evidence in January 2013 which was not previously associated with the claims file and which is pertinent to his claims, the Veteran submitted new evidence within one year of the April 2012 rating decision; thus, the Veteran's claims were reconsidered pursuant to 38 C.F.R. § 3.156(b) in December 2012 and March 2013 rating decisions.  Accordingly, the Board finds that the issues on appeal are entitlement to service connection, and not whether new and material evidence has been received to reopen the claims of entitlement to service connection for right and left knee disabilities.


FINDINGS OF FACT

1.  The competent and probative evidence of record is in equipoise as to whether the Veteran's degenerative joint disease of the right knee was caused or incurred by his active duty service.

2.  The competent and probative evidence of record is in equipoise as to whether the Veteran's degenerative joint disease of the left knee was caused or incurred by his active duty service.


CONCLUSIONS OF LAW


1.  The criteria for entitlement to service connection for degenerative joint disease of the right knee are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for residuals of a total left knee replacement are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claims, the Board is not precluded from adjudicating the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for right and left knee disabilities.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as degenerative arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that service connection for right and left knee disabilities is warranted.  During his April 2015 hearing before the Board, and in various lay statements of record, the Veteran reports that he believes that his current degenerative arthritis of the bilateral knees was caused by a repetitive stress injury from service.  He explained that he served as a truck driver during service, and that his duties involved climbing in and out of a large 2 1/2 ton truck repeatedly on a daily basis during service which placed stress on his knees.  The Veteran estimated that he climbed in and out of the truck at least 20 times per day, and that the steps to climb into the truck were very high.  He stated that he was required to climb to the top of the truck, underneath the truck, and in and out of the truck.  Additionally, he frequently jumped out of the truck, incurring stress to his knees.  The Veteran stated that he experienced pain in his knees during service, and that he believed that he received treatment for the pain in the form of pain medication.  He explained that he did not report knee pain at separation from service because he did not want anything to hold up his release from duty.

The Veteran's service treatment records are silent as to any complaints of or treatment for knee pain during service.  The March 1971 separation examination notes that the Veteran's lower extremities were normal.  On a report of medical history, completed at that time, the Veteran denied a history of trick or locked knee.  The Veteran's service personnel records reflect that he served as a light vehicle driver and a heavy duty truck driver during his active duty service.  They also reveal that the Veteran was awarded The Army Commendation Medal for meritorious achievement in connection with military operations against a hostile force in the Republic of Vietnam while operating an M49C tanker truck.

In December 1979, the Veteran underwent a VA examination.  Examination of the lower extremities showed superficial injury scars to both knees.

Private medical treatment records beginning in 1995 reflect diagnoses of and treatment for bilateral knee disabilities.  The records dated in 1995 show that the Veteran underwent his first of three total knee replacements of the left knee.  Medical records dated in 2003 indicate that the Veteran's left knee arthroplasty was performed due to degenerative arthritis in the left knee.  In 2002, the Veteran was evaluated for right knee pain.  The records reflect that a magnetic resonance imaging scan (MRI) of the right knee showed tricompartmental osteoarthritis, severe in the medical compartment, as well as diffuse maceration and fragmentation of the entire medial meniscus.  The diagnosis was advanced right knee degenerative arthrosis, medial and patellofemoral compartment involvement.

In March 2012, the Veteran underwent a VA examination.  The Veteran reported a history of frequent jumping on and off of trucks during military service with knee pain.  He indicated that he worked in a steel company, a warehouse, and as a custodian after service discharge.  He denied treatment for his knee pain within one year of service discharge and indicated that he did not seek treatment for knee pain for many years after service discharge.  He complained of right and left knee pain, swelling, stiffness, crepitation, and flares with increased use.  After performing a physical examination, the examiner diagnosed degenerative joint disease status post total knee arthroplasty in the left knee and degenerative joint disease in the right knee.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's right and left knee disabilities were "less likely than not" incurred in or caused by his military service.  The examiner explained that there was no evidence of knee injury or problems during service.  Additionally, the examiner noted that the Veteran experienced a fractured left femur.  The examiner opined that the Veteran's left knee disability was most likely a residual of the fractured left femur.  The examiner concluded that "antalgic gait and age-related change are the most likely cause" of the Veteran's right knee disability.

In January 2013, the Veteran's treating physician, J. Gannon, M.D., provided an opinion in favor of the Veteran's claims.  Dr. Gannon's opinion is based upon a review of the Veteran's private treatment records and his lay statements.  Dr. Gannon reported that the Veteran jumped out of large trucks during military service, and "sustained injuries to both knees."  He also noted an incident in which the Veteran jumped from a flaming truck, and suffered a significant injury to his left knee.  Dr. Gannon noted that the Veteran "received treatment on a number of occasions while in the Service, both stateside and in Vietnam . . ." but that the Veteran indicated that those records had been lost.  Dr. Gannon opined that the Veteran's "bilateral knee degenerative arthrosis, [are] a direct result of his military service.  Again, I believe that his condition is directly related to the multiple traumas he sustained . . . as a result of his role as a truck driver and subsequent injuries jumping from and being thrown from his military vehicles."

In May 2013, D. Kittleson, M.D., another private physician, submitted an opinion in favor of the Veteran's claims.  Dr. Kittleson opined that the Veteran's degenerative arthritis of the bilateral knees was related to his military service.  Dr. Kittleson explained that the Veteran's reported military duties of frequently jumping out of trucks "led to the accelerated process of severe arthritis in both knees."

In November 2013, Dr. Gannon submitted another opinion in support of the Veteran's claims.  Dr. Gannon again opined that it was his "professional opinion that [the Veteran's] bilateral knee arthritis was caused by his active military service."  Dr. Gannon noted the Veteran's in-service history of jumping from trucks, sustaining "repetitive injuries to both knees."  Dr. Gannon explained that the Veteran's bilateral knee degenerative arthritis "is directly related to the multiple traumas he sustained . . . as a result of his role as a truck driver and subsequent injuries jumping from and being thrown from his military vehicles."  He further explained that he believed that the "initial trauma, likely meniscal or articular cartilage in nature, progressed over time to the point where advanced degenerative arthrosis of both knees occurred."  Dr. Gannon noted that he reviewed the Veteran's private treatment records, which date back "a few decades."

After thorough consideration of the evidence contained in the Veteran's claims file, the Board concludes that, with consideration of the benefit of the doubt, service connection for degenerative joint disease of the right knee and residuals of a total left knee replacement is warranted. 

As noted above, the Veteran's service treatment records do not document complaints of or treatment for knee pain during service.  However, the Veteran has provided lay statements that he experienced knee pain during service, which he believed to be related to jumping in and out of large 2 1/2 ton vehicles.  The Veteran is competent to testify as to observable symptoms such as pain, as such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is also competent to report in-service occurrences which he witnessed, such as the jumping from large trucks.  Thus, the Veteran's lay statements are competent.  The Veteran's service personnel records confirm that he served as a truck driver during service.  Although the Veteran's service treatment records do not corroborate his reports of in-service knee pain, the Board finds the Veteran's lay statements regarding his in-service duties and symptoms to be credible, as these duties appear to be consistent with the nature of his service and the Veteran has consistently reported knee pain during service.  Thus, the Board accepts the Veteran's lay statements that he frequently jumped in and out of large trucks during service and experienced knee pain to be competent and credible evidence.

There are etiological opinions both in favor of and against the Veteran's claims for service connection.  While the March 2012 VA examiner concluded that the Veteran's right and left knee disabilities were not related to service, the examiner based this opinion on the lack of evidence in the service treatment records showing knee complaints during service and did not address the Veteran's competent and credible lay statements of knee pain during service.  Thus, the Board does not afford the March 2012 VA opinion significant probative weight.  Although the private medical opinions in favor of the Veteran's claims were not based upon a review of the Veteran's service treatment records, the Board finds them to be probative in this instance as they are based upon competent and credible history of in-service symptoms provided by the Veteran, and provide supporting rationale for the opinions, noting that the type of repetitive stress injuries sustained by the Veteran during service would cause his current degenerative joint disease of the bilateral knees.  

Therefore, with consideration of the benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's degenerative joint disease of the right and left knees is related to his active duty service.  When resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for degenerative joint disease of the right knee is granted.

Service connection for residuals of a left knee arthroplasty is granted.



____________________________________________
	U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


